DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 7/28/2021 is acknowledged.
Applicant amended claim 10; and cancelled claims 14 and 15.

Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Hirler et al. (US 2014/0084295), discloses an intermetal dielectric layer 35 (Fig. 3, paragraph 0045) and a first metallization layer (41 and 42 in Fig. 3) but fails to disclose the first metallization layer being formed on the intermetal dielectric layer; and the resistor trench is formed within the inactive region and is electrically isolated from every doped device region within the active device region. Additionally, the prior art does not teach or suggest a method of forming a semiconductor device, comprising: the resistor trench is formed within the inactive region and is electrically isolated from every doped device region in combination with other elements of claim 1.
In addition, claim 10 would be allowable because a closest prior art, Hirler et al. (US 2014/0084295), discloses the gate electrode 21 (Fig. 1, paragraph 0024) is formed in a gate trench (trench where 21 is formed in Fig. 1) in the active region, wherein the field electrode 31 (Fig. 1, paragraph 0027) is formed in a field electrode trench (region where 31 and 32 are formed in Fig. 1, paragraph 0026) in the active region, wherein the source pad 41 (Fig. 3) comprises a wider section that is disposed in the active region (region on the left-hand side of the vertical portion of 33 inclusively in Fig. 3) and partially covers the gate trench (region where 21 is formed in Fig. 3) and the field plate trench (region where 31 and 32 are formed in Fig. 3) but fails to disclose the source pad comprises a wider section that exposes central regions of the gate trench and the field plate trench, and wherein the field electrode connector wraps around opposite facing edge sides of the wider section of the source pad. Additionally, 

A closest prior art, Hirler et al. (US 2014/0084295), discloses a method of forming a semiconductor device, comprising: providing a semiconductor substrate (14 and 11 in Fig. 1, paragraph 0025) comprising a main surface (top surface of 11 in Fig. 1), a rear surface (bottom surface of 14 in Fig. 1) vertically spaced apart from the main surface, an active device region (region on the left-hand side of the vertical portion of 33 inclusively in Fig. 3), and an inactive region (region on the right-hand side of the vertical portion of 33 exclusively in Fig. 3) that is laterally adjacent to the active device region; forming a switching device (13, 12, 11, 14, 21, and 31 in Fig. 1) in the active device region (region on the left-hand side of the vertical portion of 33 inclusively in Fig. 3), the switching device comprising doped source 13 (Fig. 1, paragraph 0027), body 12 (Fig. 1, paragraph 0027), drift 11 (Fig. 1, paragraph 0027) and drain regions 14 (Fig. 1, paragraph 0027), and electrically conductive gate 21 (Fig. 1, paragraph 0027) and field electrodes 31 (Fig. 1, paragraph 0027), the gate 21 (Fig. 1) and field electrodes 31 (Fig. 1) being insulated (see the field electrode dielectric 32 in Fig. 1) from one another and from the substrate, the gate electrode 21 (Fig. 1) being adjacent to the body region 12 (Fig. 1) and configured to control (see paragraph 0034) and electrical connection between the source 13 (Fig. 1) and drain regions 14 (Fig. 1), the field electrode 31 (Fig. 1) being adjacent to the drift region 11 (Fig. 1); forming an intermetal dielectric layer 35 (Fig. 3, paragraph 0045) disposed on the main surface over the active (region on the left-hand side of the vertical portion of 33 inclusively in Fig. 3) and inactive regions (region on the right-hand side of the vertical portion of 33 exclusively in Fig. 3); forming an electrically conductive 
In addition, a closest prior art, Hirler et al. (US 2014/0084295), discloses a method of forming a semiconductor device, comprising: providing a semiconductor substrate (14 and 11 in Fig. 1, paragraph 0025) comprising a main surface (top surface of 11 in Fig. 1) and a rear surface (bottom surface of 14 in Fig. 1) vertically spaced apart from the main surface; forming a switching device (13, 12, 11, 14, 21, and 31 in Fig. 1) in an active region (region on the left-hand side of the vertical portion of 33 inclusively in Fig. 3) of the semiconductor substrate (14 and 11 in Fig. 3), the switching device comprising electrically conductive gate 21 (Fig. 1, paragraph 0027) and field electrodes 31 (Fig. 1, paragraph 0027);  forming an intermetal dielectric layer 35 (Fig. 3, paragraph 0045) on the main surface (top surface of 11 in Fig. 3) over the active region (region on the left-hand side of the vertical portion of 33 inclusively in Fig. 3) and an inactive region (region on the right-hand side of the vertical portion of 33 exclusively in Fig. 3) that is laterally spaced apart from the active region; forming a source pad 41 (Fig. 3, paragraph 0024) in the first metallization layer 41 (Fig. 3) over the active region (region on the left-hand side of the vertical portion of 33 inclusively in Fig. 3); forming an electrical connection (connection between 41 and 31 in Fig. 1) between the source pad 41 (Fig. 1) and the field electrode 31 (Fig. 1) that comprises the resistor 60 (Fig. 1), and wherein the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813